Citation Nr: 1224719	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-35 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation.

2.  Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1980, November 1980 to February 1985, January 2003 to November 2003, September 2005 to September 2006, and April 30, 2008 to May 15, 2008, with additional service in the National Guard.    

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  A hearing before the undersigned Acting Veterans Law Judge was held at the RO in August 2010.  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is needed on the claim of service connection for atrial fibrillation.  In particular, the Veteran described having symptoms of this disorder dating back to 1978.  A medical opinion therefore must be obtained to determine whether the Veteran's atrial fibrillation is causally related to this (or any other) period of active service.  See 38 U.S.C.A. § 5103A(d).  

Additionally, a review of the file reveals that a Report of Medical Examination for service entry for the Veteran's period of service commencing in September 2005 is not of record.  This record is of particular significance, as it will reveal whether the Veteran's atrial fibrillation, diagnosed in February 2005, was "noted" on entry for this period of service.  The AOJ must therefore obtain this record and any other outstanding service records, to include personnel records associated with his National Guard service and duty training.  

Further development is also needed on the claim of service connection for a left shoulder disorder.  Specifically, based on the Veteran's history of injuring the left shoulder during active service and the evidence of a current disorder, a VA medical opinion is needed to determine whether a left shoulder disorder is related to any period of active service.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding personnel records from the Veteran's National Guard service, to include those delineating the Veteran's periods of duty training.  In addition, obtain any outstanding Service Treatment Records, to include the Report of Medical Examination and Report of Medical History for the Veteran's period of service commencing in September 2005.  If additional information is needed from the Veteran, he should be so informed.  If the records are not available, the AOJ must so document in the claims file.  

2.  After said records are associated with the claims file, obtain a medical opinion from an appropriate specialist to determine the likely etiology of the Veteran's atrial fibrillation disorder.  The clinician must review the claims file, which should include any electronic records, and indicate as such in the examination report.  

Following a review of the relevant medical evidence in the claims file, the clinician is requested to answer all of the following questions.  Please note that the various questions represent different theories of entitlement to the benefits sought.

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's atrial fibrillation is causally related to any period of active service, to include his initial period of active service in 1978 where the Veteran described first noticing symptoms of this disorder, and his period of active service in 2006 when he received in-service treatment for this disorder?

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's atrial fibrillation disorder permanently increased in severity (i.e., was "aggravated") as a result of any period of service, to include the period of service spanning September 2005 to September 2006 wherein he received treatment for this condition in June 2006?

Note: The term "as likely as not" means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  "Aggravation" for VA compensation purposes is defined as a permanent worsening of the disability.

(c) Is it clear and unmistakable (i.e., undebatable) that any permanent increase in the severity of the Veteran's atrial fibrillation disorder was due to the natural progression of the disorder?

(d) Is it clear and unmistakable (i.e., undebatable) that the Veteran's atrial fibrillation disorder was not aggravated during any period of service, to include the period of service spanning September 2005 to September 2006? 

The clinician is requested to provide a rationale for all opinions expressed, to include reference to medical evidence of record and any pertinent medical literature.  

3.  Obtain a medical opinion from an appropriate specialist to determine the likely etiology of the Veteran's current left shoulder disorder, diagnosed as degenerative joint disease, s/p previous injury, s/p rotator cuff repair.  The clinician must review the claims file, which should include any electronic records, and indicate as such in the examination report.  

Following a review of the relevant medical evidence in the claims file, the clinician is requested to answer the following questions.  Please note that the various questions represent different theories of entitlement to the benefits sought.

(a) For the purposes of the medical opinion, assume that the Veteran in fact sustained multiple injuries to and dislocation of the left shoulder during service between 1978 and 1985.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current left shoulder disorder, diagnosed as degenerative joint disease, s/p previous injury, s/p rotator cuff repair, is causally related to his active service or incident thereof, to include recurrent injuries to and dislocation of the left shoulder that he sustained during service between 1978 and 1985?  

Note: The term "as likely as not" means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  
	
(b) Is it at least as likely as not (50 percent or greater probability) that this disorder permanently increased in severity (i.e., was "aggravated") as a result of any period of service?

Note: The term "as likely as not" means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  "Aggravation" for VA compensation purposes is defined as a permanent worsening of the disability.

(c) Is it clear and unmistakable (i.e., undebatable) that any permanent increase in the severity of this disorder during service was due to the natural progression of the disorder?

(d) Is it clear and unmistakable (i.e., undebatable) that the left shoulder disorder was not aggravated during any period of service? 

The clinician is requested to provide a rationale for all opinions expressed, to include reference to medical evidence of record and any pertinent medical literature.  

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.














The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

